Citation Nr: 9931712	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-07 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from April 1943 to February 
1946 and from October 1946 to June 1964.  The veteran and 
appellant were married from August 1955 until his death in 
December 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1. The veteran died on December [redacted], 1993.  The death 
certificate reported the immediate cause of death as 
cardiorespiratory arrest with underlying causes of 
cardiogenic shock and myocardial infarction and other 
significant conditions, contributing to death, but not 
resulting in the underlying cause, of coronary artery 
obstructive disease, severe hypoxic brain damage, and lung 
cancer.

2. The veteran had the following adjudicated service-
connected disabilities prior to his death:  lumbosacral 
strain; post-operative hemorrhoids; chronic bronchitis; 
right shoulder arthritis; anxiety reaction; and 
appendectomy scar  

3. No service-connected disability has been shown to be the 
immediate cause or a contributing factor in the veteran's 
death.

4. There is no competent medical evidence that the veteran 
suffered from nicotine dependence during service.  

5. There is no competent medical evidence that the veteran's 
tobacco use during service caused or contributed to his 
death.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show treatment for 
acute catarrhal bronchitis in May 1943 and use of tobacco was 
noted at that time.  A hospitalization record in July 1943 
noted that the veteran smoked one pack of cigarettes per day.  
In October 1944, the veteran was hospitalized for possible 
high blood pressure.  The report noted that blood pressure 
readings taken in the mornings were consistently in normal 
limits, but taken during the day ranged from 136-170/70.  
A diagnosis of petit-mal epilepsy, cause undetermined, was 
noted.  A personal history, taken at that time, noted that 
the veteran smoked one pack of cigarettes per day.  The 
veteran's discharge physical examination in February 1946 
noted that he had been observed for hypertension in 1944.  
The examiner noted no abnormalities of the cardiovascular 
system or lungs and showed a blood pressure reading of 
130/90.  

By rating decision in March 1946, the RO denied service 
connection for high blood pressure, as it was not shown by 
the evidence of record.  

On a report of medical history, dated in January 1959 the 
veteran stated that he smoked at least one pack per day and 
complained of chronic cough and shortness of breath.  The 
veteran's retirement physical examination in March 1964 noted 
wheezes and rhonchi on examination of the lungs.  No 
abnormalities of the heart or vascular system were noted.  A 
diagnosis of chronic bronchitis was reported.  On a report of 
medical history, completed at the same time, the veteran 
reported chronic or frequent colds, sinusitis, and chronic 
cough, but denied a history of shortness of breath.  
Electrocardiogram in March 1964 was within normal limits.  

A VA examination was conducted in December 1964.  The 
examiner noted that the veteran was a moderately heavy 
smoker, consuming between one-and-two packs per day.  Chest 
X-ray was essentially normal and examination of the 
cardiovascular system, showed no abnormalities.  The examiner 
noted a history of high blood pressure readings during 
service.  The examiner also noted musical wheezes and fine 
rales over the hilar areas posteriorly with deep inspiration, 
with slight productive cough. Blood pressure was 142/78. The 
examiner provided a diagnosis of chronic recurrent bronchitis 
with some smoker's asthma.  

By rating decision in December 1964, the RO granted service 
connection for chronic bronchitis, anxiety state, 
appendectomy scar, right shoulder arthritis, lumbosacral 
strain, and post-operative hemorrhoids, all effective July 
1964.  No other disabilities were granted service connection 
during the veteran's life.  

In a statement, received in April 1975, the veteran reported 
that he had recently been hospitalized for angina and a heart 
attack.  He stated that this episode might be related to the 
high blood pressure, for which he was treated during service 
in 1943.  

Treatment records from the Darnall Army Hospital showed 
electrocardiogram results that were within normal limits.  In 
March 1975, the records noted arteriosclerotic heart disease 
(ASHD) with an assessment of possible subendocardial 
infarction.  The veteran was hospitalized in March 1975, with 
a discharge diagnosis of stable angina pectoris under 
treatment.  

A VA examination was conducted in May 1975.  The examiner 
noted no evidence of lung disease or bronchitis.  The 
veteran's lungs were clear and chest X-ray examination was 
normal.  The examiner noted that the veteran smoked one-half 
of a pack of cigarettes per day.  Diagnoses of bronchitis by 
history, not present, and arteriosclerotic cardiovascular 
disease (ASCVD) were provided.  

By rating decision in June 1975, the RO denied service 
connection for arteriosclerotic heart disease (ASHD) with 
angina pectoris.  

The veteran was hospitalized from July to August 1977 with 
complaints of chest pain.  The veteran reported that he 
smoked one-half of a pack of cigarettes per day.  At physical 
examination on admission, the veteran's lungs were clear 
without rales or rhonchi.  During hospitalization, the 
veteran suffered an acute inferior myocardial infarction.  
Diagnoses of ASHD with antecedent subendocardial infarction 
in 1975 and acute inferior myocardial infarction complicated 
by ventricular tachycardia and mild congestive heart failure 
were noted.  

Inpatient treatment records in December 1993 noted diagnoses 
of metastatic non-small cell lung cancer, atherosclerotic 
coronary artery disease, atherosclerotic peripheral vascular 
disease, hypertension, and degenerative joint disease.  
The veteran was initially diagnosed with cancer in June 1993.  

The veteran died at the age of 69 on December [redacted], 
1993.  The death certificate reported the immediate cause 
of death as cardiorespiratory arrest with underlying causes 
of cardiogenic shock and myocardial infarction and other 
significant conditions, contributing to death but not 
resulting in the underlying cause, of coronary artery 
obstructive disease, severe hypoxic brain damage, and lung 
cancer.  No autopsy was performed.  The death certificate 
noted that it was unknown whether tobacco use contributed to 
the veteran's death. No autopsy was performed.

The appellant filed a claim for dependency and indemnity 
compensation in January 1994.  By rating decision in December 
1993, the RO denied service connection for the cause of the 
veteran's death.  In April 1994, the appellant requested 
reconsideration of this decision under VA General Counsel 
Precedent Opinion 2-93.  VAOPGCPREC 2-93 (Jan. 13, 1993).  By 
letter in April 1994, the appellant was informed that there 
would be an indefinite delay in the processing of her claim.  

In July 1997, the appellant submitted a completed "Tobacco 
Product Use History Questionnaire."  The appellant stated 
that the veteran's use of tobacco products prior to 
enlistment was "unknown - probably cigarettes."  The 
appellant noted that the veteran's age at which he started 
using tobacco products and frequency of use prior to service 
were unknown.  The appellant stated that during service, the 
veteran smoked two-to-three packs of unfiltered cigarettes 
per day, and continued use of this type and frequency after 
service.  She reported that the veteran stopped smoking in 
1988 or 1989 and restarted slowly in early 1990.  The veteran 
then stopped in 1991 and began using chewing tobacco.  

In her VA Form 9, substantive appeal, received in May 1998, 
the appellant stated that VA had failed to comply with the 
duty to assist, under 38 U.S.C.A. § 5107(a).  She reported 
that information was available from the Department of 
Justice, which would prove the addictive nature of nicotine 
and the causal link between cigarette smoking and lung 
damage, heart disease, and cancer.  She further stated that 
the veteran's service-connected chronic lung condition was 
due to smoking.
  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107, Morton v. West, 12 Vet. App. 
477, 486 (1999); Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
(hereinafter "Federal Circuit") held that, "For a claim to 
be well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 
9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

VA General Counsel issued a precedent opinion in January 
1993, wherein it held that service connection may be 
established for a disability if the evidence establishes that 
the injury resulted from tobacco use during active military 
service.  VAOPCGPREC 2-93 (Jan. 13, 1993).   General Counsel 
further held that determinations as to whether nicotine 
dependence may be considered a disease for compensation 
purposes are essentially an adjudicative matter that must be 
resolved by adjudicative personnel based on accepted medical 
principles.  The opinion also noted in passing that, if 
nicotine dependence is considered to be a disease for 
compensation purposes, such dependence began in service, and 
resulting tobacco use led to disability, then the issue 
becomes whether secondary service connection could be 
established for that disability pursuant to 38 C.F.R. § 
3.310(a) (1997).  General Counsel noted that the threshold 
question then becomes whether secondary service connection of 
tobacco-related disability or death is whether nicotine 
dependence may be considered a disease within the meaning of 
the veterans' benefits laws.  See VAOPGCPREC 2-93, Paras. 2-
4.  

The General Counsel issued a clarification of this opinion in 
June 1993.  In this clarification, the General Counsel stated 
that the opinion did not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  Rather the General 
Counsel indicated that the opinion held that the fact that a 
disability allegedly related to tobacco use was first 
diagnosed after service would not preclude establishment of 
service connection; however, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  VAOPGCPREC 2-93 (June 1993).  
(Explanation of VAOPGCPREC 2-93, Jan. 1993).

Service connection may also be established, on a secondary 
basis, for a disability if the veteran acquired nicotine 
dependence during service and if the nicotine dependence is 
considered to be a proximate cause of the disability 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97 (May 13, 1997).  

VAOPGCPREC 19-97, in pertinent part, stated that while 38 
C.F.R. § 3.310 provides for "secondary service connection", 
alternatively, if a claimant could establish that a disease 
or injury resulting in disability or death was a direct 
result of tobacco use during service,  e.g., damage done to a 
veteran's lungs by in-service smoking gave rise to, for 
example ASHD, COPD, PTB, or asthma, service connection may be 
established without reference to § 3.310(a).  The General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; thus, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  The 
July 1997 letter noted that such claims based on use of 
tobacco products could be on direct, presumptive, or 
secondary bases.  In any event, each claim was clearly to be 
subjected to the usual underlying criteria for well-grounded 
claims.

In the instant case, the veteran died in December 1993 due to 
cardiorespiratory arrest, cardiogenic shock, myocardial 
infarction, coronary artery obstructive disease, severe 
hypoxic brain damage, and lung cancer.  

The record contains evidence that the veteran had a history 
of tobacco use during service.  Service medical records, 
beginning less than a month after entrance onto active duty, 
noted use of tobacco and use of cigarettes was noted 
throughout military service.  The Board notes that the 
appellant stated that the veteran's use of tobacco prior to 
service was unknown, but probably cigarettes.  There is no 
diagnosis of nicotine dependence by a medical professional, 
either during service or after retirement from service.  

However, the record contains no competent medical evidence 
providing a nexus between the veteran's tobacco use during 
military service and the conditions that caused or 
contributed to his death.  The Board notes that the record 
contains no such evidence connecting the veteran's tobacco 
use at any time, either during or after military service, to 
these conditions.  Without such evidence, the appellant's 
claim cannot be well grounded.  

The Board further notes that during the veteran's first 
period of service, notations of high blood pressure were 
reported.  There is no competent evidence of record providing 
a nexus between high blood pressure readings prior to 1946 
and the veteran's death in 1993.  The veteran's chronic 
bronchitis was service connected, but there is no medical 
evidence that this condition, or any of the veteran's 
service-connected disabilities, caused or contributed to the 
veteran's death.  Nor is there any medical evidence of a 
nexus between any incident of service and the veteran's 
death.  

In her VA Form 9, substantive appeal, the appellant argues 
that VA has failed to comply with the duty to assist under 38 
U.S.C.A. § 5107(a).  Both the United States Court of Appeals 
for Veterans Claims (known as the United Stated Court of 
Veterans Appeals prior to March 11, 1999) (hereinafter, "the 
Court") and the Federal Circuit have held that 38 U.S.C. 
§ 5107(a) requires that, if a well-grounded or plausible 
claim has not been submitted, there is no duty on the part of 
VA to assist in the claim's full development.  See Morton, 12 
Vet. App. at 480.  Based on the explicit statutory language, 
structure, and purpose, the Court states that it 
has discerned a Congressional intent to create a 
chronological process whereby appellants who have met the 
requisite burden, and only those appellants, are entitled to 
the benefit of VA's duty to assist.  In Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998), the Federal Circuit expressly upheld this 
interpretation of section 5107(a) and the "chronological 
relationship" it establishes.  As the Board finds that the 
appellant's claim is not well grounded, there is no duty to 
assist her in full development of her claim. 

The Board recognizes that the Court has held that there is 
some duty to inform the appellant of the information 
necessary for the completion of an application for benefits 
under 38 U.S.C.A. § 5103 (West 1991) even where the claim 
appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant's current claim lacks 
medical evidence of a nexus between any incident of the 
veteran's service, including tobacco use during service, and 
the conditions that caused or contributed to the veteran's 
death.  The Board notes that the appellant has identified 
"tens of thousands of documents" that show that cigarette 
smoking causes lung damage, heart disease and cancer.  The 
Board does not dispute that cigarette smoking may cause these 
conditions, but the evidence required for a successful claim 
must indicate that the conditions that caused or contributed 
to the veteran's death were a result of his smoking during 
service or nicotine dependence acquired during service.  The 
appellant has not identified any medical evidence that has 
not been submitted or obtained, which would support a well-
grounded claim.  Thus, VA has satisfied its duty to inform 
the appellant under 38 U.S.C.A. § 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 
  The Board notes that the appellant, in a statement received in August 1997, argues that such is an 
impossible burden.  The Board is bound in its decision by the precedent opinions of VA General Counsel.  
See 38 U.S.C.A. § 7104(c).  Therefore, the Board is bound by General Counsel's determination that medical 
evidence establishing injury resulting from tobacco use during active military service is necessary for a 
successful claim, regardless of the reported difficulty in obtaining such evidence.  

